1

2

3

4

5

6

7

8
                         UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11
     DANIEL GERARDO VIERA,             Case No. CV 18-7438 SS
12
                      Plaintiff,
13
          v.                                   JUDGMENT
14
     NANCY A. BERRYHILL, Acting
15   Commissioner of Social
     Security,
16
                      Defendant.
17

18

19
         IT IS ADJUDGED that the decision of the Commissioner is
20
     AFFIRMED and that the above-captioned action is dismissed with
21
     prejudice.
22

23
     DATED:    June 6, 2019
24
                                                   /S/
25                                       SUZANNE H. SEGAL
                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
